Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 11/13/2020, Applicant has amended Claims 1-6, 9-11, 13-16, 18-25, 28-30, 32-33, and 36-46, and added new claims, Claims 47-55.  
	Claims 1-55 are under consideration. 

Priority
As stated in the final Office action mailed 9/29/2019, instant claims are being given the filing date of 1/22/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 was filed after the mailing date of the non-final Office action on 5/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Claim Objections
The prior objection to Claim 14 is withdrawn due to Applicant’s amendments. 



Withdrawn 35 USC § 103 
The prior rejection of Claims 1, 3-4, 6-8, 10-12, 14, 16, 18-20, 23, 25-28, 30-31, 33-35, and 38-46 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Lanitis et al., (Human Gene Ther, 2014, 25:730-739),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) is withdrawn in light of Applicant’s amendment of independent Claims 1, 14, and 28 to limit the type of cell to a CD4+ T cell. 

The prior rejection of Claims 2, 21, and 29 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Lanitis et al., (Human Gene Ther, 2014, 25:730-739),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), is withdrawn in light of Applicant’s amendment of independent Claims 1, 14, and 28 to limit the type of cell to a CD4+ T cell.

The prior rejection of Claims 5, 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Lanitis et al., (Human Gene Ther, 2014, 25:730-739),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), as is withdrawn in light of Applicant’s amendment of independent Claims 1, 14, and 28 to limit the type of cell to a CD4+ T cell. Specifically, Palmer in view of Lanitis et al., are primarily directed to CD8+ T cells.

The prior rejection of Claims 9, 22, and 37 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Lanitis et al., (Human Gene Ther, 2014, 25:730-739),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) is withdrawn in light of Applicant’s amendment of independent Claims 1, 14, and 28 to limit the type of cell to a CD4+ T cell.

The prior rejection of Claims 13, 15, 17 and 36 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Lanitis et al., (Human Gene Ther, 2014, 25:730-739),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) is withdrawn in light of Applicant’s amendment of independent Claims 1, 14, and 28 to limit the type of cell to a CD4+ T cell.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 3-4, 6-8, 10-12, 14-16, 19-20, 25-28, 30-31, 33-35, 38-46, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Kuball et al., (Immunity, 2005, 22:117-129),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed .

Palmer (2012) teaches methods of treating cancer by T cell therapies ([0012-0013, 0100, 0104-106]. Specifically in regard to claims 1, 14, and 28, Palmer (2012) teaches the method comprises administering primary human T cells to a human subject [0083-0084, 0109],
wherein said subject has a cancer such as breast cancer [0106], and
wherein said T cells are modified to 
comprise a reduced level of the gene CISH [0045-0046], and
comprise an exogenous TCR specific to the cancer antigen [0050, 0121].
Furthermore in regard to claims 1, 14, and 28, Palmer teaches the T cells are CD4+ T cells [0084].
However, in regard to claims 1, 14 and 28, although Palmer et al. (2012) suggest that the subject is a human breast cancer patient and specifically suggest the exogenous TCR targets the tumor antigen p53 [0050], they do not reduce to practice a method of treating p53 human breast cancer with genetically modified CD4+ T cells.
In regard to claims 1, 14 and 28, Kuball et al., (200514) teaches a method for treating p53 cancers such as human breast cancers comprising genetically modified CD4+ T cells expressing an exogenous TCR reactive to p53 breast cancer antigen (Summary, p. 122, Fig. 4, p. 123, last para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat breast cancer comprising genetically modified CD4+ T cells nd para., p. 126, 2nd para.).
However, in regard to claims 1, 14 and 28, although Palmer (2012) reduces to practice a cish-/- knock out mouse (p. 30, Example 1) and CISH knock down by shRNA (p. 31, Example 2), they are silent with respect to the T cells being made ex vivo by endonuclease mediated disruption of the CISH gene.
	Duchateau teaches a method of treating cancers comprising administering genetically modified T cells that target tumor antigens of solid tumors (Abstract, Example 1), and suggests breast cancer tumor antigens including p53 (p. 34, 2nd para.). Specifically, in regard claims 1, 14 and 28, Duchateau teaches a method comprising knocking out an immune system gene with an endonuclease and 
	In regard to claims 10, 11, 19, 20, 38-39 and 53-55, Duchateau teaches the endonuclease for targeted genomic disruption is the CRISPR/Cas9 nuclease (p. 4, p. 6, last para., see Figs. 5 & 6), which Duchateau teaches is to eliminated protein expression by the targeted gene (p. 22, last para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat human breast cancer comprising CISH knock down and TCR transduced CD4+ T cells as suggested by Palmer et al., and substitute a CISH knock out by targeting the CISH locus by an endonuclease such as CRISPR as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of specificity and efficiency of the CRISPR system for the targeting of double stranded breaks in the genome of a cell using an easily manufactured guide RNA without provoking death of the cells (p. 4, Summary of Invention, 2nd para., p. 16, 2nd para.). In regard to the reasonable expectation of success of using CRISPR Cas9 for a knock-out T cell for immunotherapy purposes, Schumann demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells so as to knock-out endogenous immune system genes (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
In regard to claims 3, 4, 16, 30, and 31, as stated supra Palmer teaches the cells to be administered are CD4 T cells [0084], but also discloses the use of CD8 T cells from cish-/- TCR transgenic mice [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C). Furthermore, as stated supra, Kuball teaches that anti-p53 CD4+ T cells can be nd para.). Accordingly, it would have been obvious to further include CD8+ T cells with a reasonable expectation of success, and one would have been motivation to do so as taught by Kuball because the combination produce more IFN-gamma than either cell type alone, which produces a sustained anti-tumor response (p. 125, 2nd para., p. 126, 2nd para.).
In regard to claims 6, 25, and 33, Palmer (2012) teaches the T cell can be derived from peripheral blood lymphocytes (PBLs) [0083-0084, 121].
In regard to claims 7-8, 26-27, and 34-35, Palmer (2012) teaches the T cell can be allogeneic or autologous [0105].
In regard to claims 12, 15, and 40, as stated supra, Palmer (2012) teaches the exogenous T cell receptors comprises a TCR specific to a breast cancer antigen such as p53 [0050].
In regard to claims 41, 43, and 45, Palmer (2012) teaches the exogenous TCR is transduced into the T cells by a viral vector [0121], and in regard to claims 42, 44, and 46, Palmer (2012) suggests an adeno-associated viral vector [0079].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/13/2020 are acknowledged.
Applicant argues that the prior art rejection over Palmer et al. are not directed to CD4+ T cells. Furthermore, Applicant’s argues that a genomic disruption in CISH would be unpredictable. Specifically, Applicant cites the prior art of Yang et al., (Nat Immuinty, 2013, 14:732-740, IDS of 5/24/2019) teaches away from CD4 T cells because of the 
Applicant's arguments and the prior art of Yang et al., (2013) have been fully considered but they are not found persuasive.
First, in regard to Palmer teaches the use of CD4+ T cells, as stated supra, Palmer teaches that the T cells to be used can be CD4+ T cells, and/or a combination of CD4+/CD8+ T cells. Although Palmer does not provide a preferred embodiment of using CISH deficient CD4 T cells to treat cancer, the MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the use of genetically modified CD4+ T cells to treat cancers was well known in the art and would have been predictably obvious to use because of the sustained anti-tumor response they mediate in combination with genetically modified CD8+ T cells (see secondary reference of Kuball et al. 2005). Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	
Second, in regard to the prior art of Yang et al. (2013), it must first be noted that Yang does not explicitly teach away from using CISH knockout CD4+ T cells for cancer therapy, but only discloses their upregulated cytokine signaling. Furthermore, contrary to Applicant’s assertion that this would dissuade the ordinary artisan from using these cells for cancer therapy, Palmer states that the T cell comprising a CISH inhibitor “advantageously increase the production of effector cytokines (e.g., IFN-b, IL-2); increase T cell proliferation, persistence, survival, and cytolytic activity” (p. 24, [0099]). Thus, it would have been recognized at the time of filing that there was a correlation between inflammatory activity and antitumor activity, and that the inhibition of CISH leading to cytokine release from CD4+ T cell would be advantageous for cancer therapyt. Importantly, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the prior art of Huntington et al. (US2018/0298101, filed 6/11/2018, with priority to AU2015905220, filed 12/16/2015, see IDS filed 725/2019), which evidences that before the time of invention it was understood that despite the observations of Yang et al., (2013), “Cish-/- mice showed no pathology or alteration in T cell frequencies” and “that antagonizing CIS therapeutically would be unlikely to have major side effects.” (p.77, 1st para of AU2015905220).


Claims 2, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Kuball et al., .

As stated supra, Palmer (2012), in view of Kuball, Duchateau and Schumann suggest a method of treating a p53 positive breast cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR.
However, Palmer is silent with respect to said cell further comprising a disruption in the endogenous TCR gene.
	With respect to claims 2, 21 and 29, Duchateau teaches composition of genetically modified allogenic T cells for immunotherapy comprising a chimeric antigen receptor transgene (Abstract). Specifically, Duchateau teaches targeting the endogenous TCR alpha (i.e., TRAC) or TCR beta genes (p. 22, 2nd & 3rd para., see Fig. 5) in said T cells.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat human breast cancer comprising CISH knock out and TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para). 
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/13/2020 are acknowledged and have been addressed supra.

Claims 5, 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Kuball et al., (Immunity, 2005, 22:117-129),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), as applied to claims 1, 14 and 28, in further view of Doucey et al., (2017/0349880, filed 12/15/2015).

As stated supra, Palmer (2012), in view of Kuball, Duchateau and Schumann suggest a method of treating a p53 positive breast cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR.
However, Palmer is silent with respect to said T cells being TILs.
In regard to instant claims, Doucey teaches a method of treating cancer such as breast cancer by administering tumor infiltrating CD4+ T cells, which can be isolated and expanded from breast tumors (Abstract, [0013, 0056-0058], p. 7-11, Example 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat human breast cancer comprising CISH knock out and TCR 
		Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/13/2020 are acknowledged and have been addressed supra.


Claims 9, 22, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Kuball et al., (Immunity, 2005, 22:117-129),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019).

As stated supra, Palmer (2012), in view of Kuball, Duchateau and Schumann suggest a method of treating a p53 positive breast cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR.

With respect to claims 9, 22, and 37, as stated supar, Duchateau teaches targeting the endogenous TCR alpha (i.e., TRAC) or TCR beta genes (p. 22, 2nd & 3rd para., see Fig. 5) in said T cells.
	Furthermore, with respect to claims 9, 22, and 37, Duchateau teaches that the exogenous sequence can be targeted so as to replace an endogenous gene using the CRISPR Cas9 system via homologous recombination (Abstract, p. 4, Summary of Invention, 2nd para., p.16-17, Homologous recombination).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat human breast cancer comprising CISH knock out and TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para). 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to treat human breast cancer comprising CISH knock out and TCR transgenic T cells as suggested by Palmer (2012) et al. and further target the TCR transgene into the disrupted TCR locus by a CRISPR system as suggested by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of the specificity nd para.), while simultaneously introducing an exogenous transgene for immunotherapy (i.e., breast cancer specific TCR). In regard to the reasonable expectation of success of using CRISPR Cas9 for a knock-in/knock-out T cell for immunotherapy purposes, Schumann demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells so as to knock-out an endogenous immune system genes, while simultaneously knock-in a donor sequence into the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/13/2020 are acknowledged and have been addressed supra.


Claims 13, 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Kuball et al., (Immunity, 2005, 22:117-129),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019).


However, Palmer is silent with respect to said CISH knock out cell comprising the exogenous TCR being integrated into the disrupted CISH gene.
	With respect to instant claims, Duchateau teaches that the exogenous sequence can be targeted so as to replace an endogenous using the CRISPR Cas9 system via homologous recombination (Abstract, p. 4, Summary of Invention, 2nd para., p.16-17, Homologous recombination).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat human breast cancer comprising CISH knock out and TCR transgenic CD4 T cells as suggested by Palmer (2012) and further target the TCR transgene into the CISH locus by a CRISPR system as suggested by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of the specificity and efficiency of a single step CRISPR based system for the targeting the integration of donor sequence by homologous recombination (p. 16, 2nd para.), while simultaneously introducing an exogenous transgene for immunotherapy (i.e., breast cancer specific TCR). In regard to the reasonable expectation of success of using CRISPR Cas9 for a knock-in/knock-out T cell for immunotherapy purposes, Schumann demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells so as to knock-out an 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/13/2020 are acknowledged and have been addressed supra.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Kuball et al., (Immunity, 2005, 22:117-129),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), as applied to claim 1, in further view of Loew et al., (US2017/0335281, filed 3/13/2015)

As stated supra, Palmer (2012), in view of Kuball, Duchateau and Schumann suggest a method of treating a p53 positive breast cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR.
However, although Duchateau teaches that the T cells can be modified by a CAR, Palmer et al. are silent with respect a genetically modified T cell that comprises a CAR for treating p53 positive breast cancer.

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat human breast cancer comprising CISH knock out and a p53 specific TCR transgenic CD4 T cells as suggested by Palmer (2012) and substitute a p53 specific CAR as taught by Loew with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Loew because even though CARs can comprise the antigen binding domain from a TCR that targets a specific tumor antigen (e.g., p53) [0005, 0024, 0270, 0358, 0373, 0385, 0484], CARs are more potent at T cell activation than TCRs because they also contain a costimulatory domain that enhance activation, survival and proliferation of CAR modified T cells [0005, 0024, 0363, 0529, 0533], see also p. 2. 1st para. of Duchateau). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Kuball et al., (Immunity, 2005, 22:117-129),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), as applied to claim 14, in further view of Stephan et 

As stated supra, Palmer (2012), in view of Kuball, Duchateau and Schumann suggest a method of treating a p53 positive breast cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR.
However, although Palmer and Kuball suggest a combination of CD4 and CD8 T cells, they are silent with respect a combination of CD4 and NK cells.
Stephan teaches a method of treating cancers, including breast cancers, by administering a subject a composition of T cells (Abstract, [0004-0019]). Specifically, in regard to claim 23, Stephan teaches the composition of T cells comprises both CD4+ T cells and NK cells [0109].	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat p53 human breast cancer comprising CISH knock out and TCR transgenic CD4 T cells as suggested by Palmer (2012) and combine NK cells as taught by Stephan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Perez-Diez et al., (2007) because CD4 T cells require NK cells for maximal antitumor effect (Abstract, Introduction, last para.). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 47, 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Kuball et al., (Immunity, 2005, 22:117-129),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), as applied to claims 1, 14 and 28, in further view of Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019) and Hashimoto et al., (J Immuno, 2013, 4076-4091, see IDS filed 4/10/2020).

As stated supra, Palmer (2012), in view of Kuball, Duchateau and Schumann suggest a method of treating a p53 positive breast cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR.
	However, although Duchateau teaches targeting within the exons of the TCR gene (p. 23, 2nd para., see, Table 2) and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) genes when making nuclease mediated disruptions in cells for knock-out purposes, Palmer et al., (2012), Rosenberg, and Duchateau are silent with respect to targeting exon 2 of the CISH gene.
In regard to instant claims, Jiang et al., teach the cloning and exon/intron structure of the CISH family of genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    182
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  CD4+ T cells as suggested by Palmer et al., and target exon 2 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 2 is conserved among the CISH isoforms and would knock out both of the splice variants. Furthermore, Hashimoto et al., (2013) teach that exon 2 of CISH are cites of methylation that downregulate expression of the gene in T cells (Abstract, p. 4080, Results, col 2, p. 4084, Table VI, p. 4089, Fig. 7). Thus, this region of the CISH gene was known to be important in T cell and it would have been a predictably obvious starting point for regulation CISH gene function. Finally, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would have immediately envisioned exon 2 out of the limited number of 3 exons available for targeting.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 48, 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Kuball et al., .

As stated supra, Palmer (2012), in view of Kuball, Duchateau and Schumann suggest a method of treating a p53 positive breast cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR.
	However, although Duchateau teaches targeting within the exons of the TCR gene (p. 23, 2nd para., see, Table 2) and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) genes when making nuclease mediated disruptions in cells for knock-out purposes, Palmer et al., (2012), Rosenberg, and Duchateau are silent with respect to targeting exon 3 of the CISH gene.
In regard to instant claims, Jiang et al., teach the cloning and exon/intron structure of the CISH family of genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    182
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  CD4 T cells as suggested by Palmer et al. and target exon 3 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 3 is conserved among the CISH isoforms and would have been deemed as likely to knock out all of the splice variants. Furthermore, Shi et al., (2015) teach that targeting exons of genes that encode critical protein domains produce stronger negative selection phenotypes (p. 3, 1st para.); thus, exon 3 of CISH would be advantageous to target because it comprises both the SH2 and SOC domains (see algorithm results from Gough et al., 2001). Thus, this region of the CISH gene was known to be important in CISH function and it would be a predictably obvious starting point for regulation CISH gene function. Finally, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would immediately envision exon 3 out of the 3 exons available for targeting.
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Withdrawn Double Patenting
The prior rejection of Claims 1, 3-5, 7, 10-17, 19-20, 23-24, 26, 28, 30-32, 34, 36, 38-40 on the grounds of nonstatutory double patenting over claims 1-23 of U.S. Patent 10,406,177, Moriarity et al., patented 9/10/2019 is withdrawn in light of Applicant’s amendment of independent Claims 1, 14, and 28 to limit the type of cell to a CD4+ T cell.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633